                                                                                                          I/

                                                                               FILED
                                                                    C~~RK. U.S. DISTRICT COURT


 1                                                                      ~IUL 15 2019
 2                                                              CENT~t~i Bl~TR~t;T Q~ GA~iFORNIA
                                                                ~Y                       DEPUTY
 3                                                                              _

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9

10                               Plaintiff,        CASE NO.           1 °~ —1 ~ ~
11                        v.
12                                                  ORDER OF DETENTION
       ~SUE ~3P~~ R E

14                               Defendant.
15

16                                                   I.
17       A.~ On motion ofthe Government in a case allegedly involving:
18            1. ~)    a crime of violence.
19            2.(~     an offense with maximum sentence of life imprisonment or death.
20            3.()     a narcotics or controlled substance offense with maximum sentence
21                     often or more years .
22           4.()      any felony -where the defendant has been convicted oftwo or more
23                     prior offenses described above.
24            5.()     any felony that is not otherwise a crime of violence that involves a
25                     minor victim, or possession or use of a firearm or destructive device
26                    or any other dangerous weapon, or a failure to register under 18
27                    U.S.0 § 2250.
28       B.()       On motion by the Government /( )on Court's own motion, in a case

                            ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                  Page i of4
 1                     allegedly involving:
 2           ,~j       On the further allegation by the Government of:
 3             1..~       a serious risk that the defendant will flee.
 4            2.()        a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
 6                  b.()threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8        C. The Government()is/()is not entitled to a rebuttable presumption that no
 9            condition or combination of conditions will reasonably assure the defendant's
10            appearance as required and the safety of any person or the community.
11

12                                                     II.
13        A. ~j The Court finds that no condition or combination of conditions will
14                    reasonably assure:
15            1. (~-      the appearance ofthe defendant as required.
16                  () and/or
17            2.(~        the safety of any person or the community.
18       B. ~j        The Court finds that the defendant has not rebutted by sufficient
19                    evidence to the contrary the presumption provided by statute.
20

21                                                    III.
22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged, including whether the
24            offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics of the defendant; and
28       D. the nature and seriousness ofthe danger to any person or to the community.

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                       Page 2 of4
  1                                                         IV.
  2          The Court also has considered all the evidence adduced at the hearing and the
  3          arguments and/or statements of counsel, and                             the Pretrial Services
  4          Report/recommendation.
  S

  6                                                          V.
  7          The Court bases the foregoing findings) on the following:
  8          A.(~         As to flight risk:
                                                                                            ('~f~~~
  9
                                 J
io                     Q ~ C~~~ ,n US << lam-¢C~~"
it
is
13

14

15

16          B. ~)         As to danger:
17             ~~t. s ~ cC~~~~~ r~r
18

19

20

21

~~~I

23 ',

24                                                          VI.
25          A.()          The Court finds that a serious risk exists that the defendant will:
26                     1.()obstruct or attempt to obstruct justice.
27                     2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                Page 3 of4
      1         B. The Court bases the foregoing findings) on the following:
     2

     3

     4

     5

     6

     7

     8

     9                                                    VII.
 10

 11            A. IT IS THEREFORE ORDERED that the defendant be detai
                                                                                            ned prior to trial.
 12            B. IT IS FURTHER ORDERED that the defendant be commi
                                                                                         tted to the custody
 13                ofthe Attorney General for confinement in a corrections facility separ
                                                                                                      ate, to
 14                the extent practicable, from persons awaiting or serving sentences
                                                                                                  or being
 15                held in custody pending appeal.
 16            C. IT IS FURTHER ORDERED that the defendant be affor
                                                                                         ded reasonable
 17                opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order of a Court
                                                                                     ofthe United States
19                 or on request of any attorney for the Government, the perso
                                                                                           n in charge ofthe
20                 corrections facility in which the defendant is confined deliver
                                                                                             the defendant
21                to a United States marshal for the purpose of an appearance in conne
                                                                                                    ction
22                with a court proceeding.
23

24

25

26        DATED:          ~`~~~
                                                      UNITED TATE MA ISTR.ATE JUDGE
27                                                                    ;;
28

                                 ORDER OF DETENTION AFTER HEARING (1S U.S.C. §3142(1))

         CR-94(06/07)
                                                                                                      Page 4 of4 ~
